PER CURIAM.
We have heard oral argument on the petition and cross-petition for certiorari to review an order of the Florida Industrial Commission which affirmed in part an order of a deputy commissioner granting certain compensation benefits and remanded part of the order for further findings of fact thereto.
A careful study of the record and briefs leads us to conclude that the petition and cross-petition should be denied.
The petition for fees for the attorneys’ services relative to the cross-petition is denied also.
The attorneys for respondent Ronald Bashline are awarded a fee in the amount of Three hundred fifty dollars ($350.00) for services in this Court.
It is so ordered.
THORNAL, C. J., THOMAS, ROBERTS and O’CONNELL, JJ., and TROW-BRIDGE, Circuit Judge, concur.